UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 25, 2007 TUMBLEWEED COMMUNICATIONS CORP. (Exact name of registrant as specified in its charter) Delaware 000-26223 94-3336053 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 700 Saginaw Drive, Redwood City, California 94063 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (650) 216-2000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 2.02Results of Operations and Financial Condition. On October 25, 2007, Tumbleweed Communications Corp., a Delaware corporation, announced its financial results for the fiscal quarter ended September 30, 2007 and forward-looking statements relating to the fourth quarter of fiscal year 2007. A copy of the press release is furnished as Exhibit 99.1 hereto. 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release of Registrant, dated October 25, 2007, entitled "Tumbleweed Reports Results for Third Quarter 2007." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. TUMBLEWEED COMMUNICATIONS CORP. By:/s/ Bernard J. Cassidy Name:Bernard J. Cassidy Title:Senior Vice President and General Counsel Date:October 25, 2007 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION 99.1 Press Release of Registrant, dated October 25, 2007, entitled "Tumbleweed Reports Results for Third Quarter 2007."
